DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-28 are pending (claim set as filed on 08/19/2019).

Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-22, in the reply filed on 02/09/2021 is acknowledged. Claims 1-12 and 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Therefore, claims 13-22 are presented for examination.

Priority
	This application is a CON of PCT/US18/21284 filed on 03/07/2018 which has a provisional application no. 62/467,848 filed on 03/07/2017.

Information Disclosure Statement
	The IDS filed on 08/19/2019, 09/24/2019, and 01/13/2021 have been considered.

Drawings
	The drawings filed on 08/19/2019 have been accepted.
Claim Rejections - 35 USC §112(a), Biological Deposit
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employs specific strains of Bacillus licheniformis strain PWD-1 (Accession No. 53757) and Bacillus amyloliquefaciens strain Ba-BPD (Accession No. DSM 21836). It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit. Further it is unclear if the starting materials were readily available to the public at the time of invention.
It does not appear that a deposit was made in this application and thereby, even if so, not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809. Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

               A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.
          
	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
            Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Millan (US 2014/0234279 A1) in view of Shih (US Patent no. 4,908,220) – both references cited in the IDS filed on 08/19/2019.
Millan’s general disclosure relates to methods for improving feed compositions using a direct fed microbial in combination with a specific combination of enzymes, and to a feed additive composition comprising a direct fed microbial in combination with a specific combination of enzymes (see abstract & ¶ [0001]).
Regarding claim 13, Millan teaches the administration of an effective amount a direct fed microbial (DFM) in combination with a protease, xylanase, amylase and phytase has significant beneficial effects on the performance of an animal (see ¶ [0005]-[0006], [0017]). Millan teaches 
Regarding claim 15 pertaining to the xylanase, Millan teaches the xylanase may be an endo-1,4-β-xylanase (classified as E.C. 3.2.1.8) (see ¶ [0130]-[0132], [0136]).
Regarding claims 16-18 pertaining to the animal, Millan teaches the feedstuff may be a feedstuff for a mono-gastric animal, such as poultry (for example, broiler, layer, broiler breeders, turkey, duck, geese, water fowl), swine (all age categories), a pet (for example dogs, cats) or fish, preferably the feedstuff is for poultry (see ¶ [0279]).
Regarding claims 19-22, Millan discloses improving one or more of the following: feed conversion ratio (FCR), ability to digest a raw material (e.g. nutrient digestibility, such as amino acid digestibility), nitrogen retention, survival, carcass yield, growth rate, weight gain, feed efficiency animals resistance to necrotic enteritis, immune response of the subject, or the growth of beneficial bacteria in the gastrointestinal tract of a subject (see ¶ [0006], [0009]). Millan discloses preventing and/or treating coccidiosis and/or necrotic enteritis in a subject (see ¶ [0016]). Millan discloses the DFM may decrease or prevent intestinal establishment of pathogenic microorganism (such as Clostridium perfringens and/or E. coli and/or Salmonella spp and/or Campylobacter spp.) (see ¶ [0102]-[0103]). Claim interpretation: a “wherein” or a “whereby” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (see MPEP 2111.04).
However, Millan does not specifically teach: a biologically pure culture of a Bacillus licheniformis strain PWD-1 (Accession No. 53757) (claim 23’s limitation). 
Shih’s general disclosure relates to a product comprising partially hydrolyzed feather, proteins cleaved from the partially hydrolyzed feather, peptides cleaved from the partially Bacillus licheniformis strain PWD-1 (Accession No. 53757) (see col. 2, lines 27-32, & col. 3, lines 50-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or substitute Bacillus licheniformis strain PWD-1 (Accession No. 53757) such as taught by Shih in the method of Millan. The ordinary artisan would have been motivated to do so because each microorganism is known to have the same function, serve as a probiotic for animal feed. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation of success because Millan suggests that the DFM may be selected from the following Bacillus spp: Bacillus subtilis, Bacillus cereus, Bacillus licheniformis and Bacillus amyloliquefaciens (see ¶ [0079]) and both references are directed to the same field of endeavor of animal feed compositions.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Millan (US 2014/0234279 A1) in view of Shih (US Patent no. 4,908,220) as applied to claims 13 and 15-22 above, and in further view of Hsieh (US 2010/0143316 A1) – all references cited in the IDS filed on 08/19/2019.
The combined disclosures of Millan and Shih, herein referred to as modified-Millan, is discussed above.
However, modified-Millan does not specifically teach: a biologically pure culture of a Bacillus amyloliquefaciens strain Ba-BPD1 (Accession No. DSM 21836) (claim 14).	
Hsieh teaches “An isolated Bacillus amyloliquefaciens Ba-BPD1 having an Accession No. of DSM 21836 is provided. This novel strain has unique 16S ribosomal RNA sequenced as SEQ ID NO: 1 and produces amylase, protease, cellulase and lipase, fibrinolytic enzyme to show their biodegradation capacities. Further, B. amyloliquefaciens Ba-BPD1 produces the antibiotic substances, such as iturin, fengycin and surfactin, and has antimicrobial capacity for inhibiting the fungal or bacterial growth. In conclusion, the novel strain of Bacillus amyloliquefaciens Ba-BPD1 and its products can be applied in agriculture, wastewater treatment, food industry and chemical industry” (see abstract & ¶ [0001]). Further, the multiple-enzyme-producing B. amyloliquefaciens Ba-BPD1 is applied in the agriculture, including silage inoculants, livestock manure treatment and Direct Fed Microbials in livestock feed formulations (see ¶ [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or substitute Bacillus amyloliquefaciens Ba-BPD1 having an Accession No. of DSM 21836 such as taught by Hsieh in the method of modified-Millan. The ordinary artisan would have been motivated to do so because each microorganism is known to have the same function, serve as a probiotic producing enzymes for animal feed. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation of success because Millan suggests that the DFM may be selected from the following Bacillus spp: Bacillus subtilis, Bacillus cereus, Bacillus licheniformis and Bacillus amyloliquefaciens (see ¶ [0079]) and all of the references are directed to the same field of endeavor of animal feed compositions.
Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653